DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response Amendment
All pending claims 13, 17 and 19-27 filed March 4, 2022 are examined in this final office action necessitated by amendment. Claims 1-12, 14-16 and 18 are canceled.
Response to Arguments
35 USC 102/102
Applicant’s arguments, see remarks filed March 4, 2022 with respect to the rejection(s) of claim(s) under 35 USC 102/103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment. Wright was withdrawn as the primary reference in favor of Gorelick. The combination or Gorelick-Wright teach and/or suggest the system and methods as claimed regarding an aerosol generating device, e.g. e-cigarette, that communicates with a user’s device, e.g. a smartphone, while transferring information. Additionally, Gorelick-Wright teach and/or suggest an association between the user’s vaping preference and properties/parameters of the e-cigarette.



35 USC 101
Applicant’s arguments, see remarks filed March 4, 2022 with respect to the rejection(s) of claim(s) under 35 USC 101 have been fully considered and are persuasive.  The amendments to all independent claims add significantly more to the abstract idea. The rejection has been withdrawn.
Telephonic Interview
Patent counsel is welcome to schedule a telephonic interview for further discussion.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 17 and 19-27 are rejected under 35 USC 103 as being unpatentable over Gorelick et al., US 2013/0319439 “Gorelick,” in view of Wright, US 9,747,627.
In Gorelick see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 13: (currently amended) A system for locating retailers, the system comprising:
a positioning module configured to determine a position associated with an electronic user device;
[Gorelick: 0090] … Alternatively, a location identification mechanism (e.g. GPS, tower location, IP, etc.) may be used for targeting based on geography. Proximity to a retail location may be used for targeting that particular retailer.
an aerosol generating device which is adapted for communicative connection with the electronic user device;
[Gorelick: 0041] FIG. 7 is a network diagram including an e-Cig 701. FIG. 7 illustrates a consumer device 702 and user device 703 that are coupled with a network 704. The consumer device 702 may be directly (or locally) coupled with the e-Cig 701. Through the network, an e-Cig server 706 may store (in database 708) and communicate information to/from the e-Cig 701. Herein, the phrase "coupled with" is defined to mean directly connected to or indirectly connected through one or more intermediate components. Such intermediate components may include both hardware and software based components.
a data storage unit configured to store information regarding retailers of aerosol generating consumables, said information including at least a position of the retailers, 
[Gorelick: 0092] Location information may be used to present to the user all retail locations in the immediate surroundings that sell cartomizers. Please note: Evidence of retailer information in data storage.
wherein the stored information regarding retailers include information on whether the retailers deal with a plurality of types of aerosol generating consumable; and
[Gorelick: 0062] The local communication 804 may include usage patterns 904 or usage restrictions 906. In one example, the smartphone can be used for tracking the usage patterns of the e-Cig. The time and duration of smoking may be recorded and tracked. The user may be able to establish self-imposed restrictions on their smoking. For example, a user may restrict usage to five times daily and no smoking allowed between certain times. In another example, the user may use different e-Liquids (e.g. by selection from FIG. 5) to reduce a Nicotine level according to a certain plan by parting each inhalation between the e-Liquids. In another example, a user may puff slower in the mornings, so the temperature may be increased, leading to potentially smaller droplets. This pattern recognition may be utilized to tailor the e-Cig to the user and react to the user's patterns. Other parameters that may be adjusted automatically based on usage patterns or otherwise updated by the smartphone include current, voltage, temperature, power, e-Liquid selection/replacement, droplet size, viscosity, or airflow resistance. The airflow resistance may be through a selectable orifice (e.g. a rotating disc with several holes of various sizes in it) that may be placed in the airflow track. The usage patterns that are recorded may also include the type of e-Liquids that are used. Accordingly, there may be offers 912 made to the smartphone for a refill of a popular e-Liquid or a recommendation based on the user's usage pattern. In one embodiment, the smartphone app may allow for the manual or automatic reordering of a particular taste when an e-Liquid is running out. Please note: Evidence that retailers deal in a plurality of types e-Liquids.
[Gorelick: 0065] … Likewise, other users' interests/preferences/usage patterns may be shared within the social network. If there is a user with a similar usage pattern or preferences (e.g. e-Liquid type), that user's preferences may be communicated to similar users for identifying new settings, locations for smoking, and/or products (e.g. e-Liquid).
[Gorelick: 0090] … In one embodiment, there may be an application for receiving/displaying targeted marketing materials that include upsell offers or cross-sell offers based on the user's current usage (e.g. type of liquid that is preferred). The marketing may also include coupons based on the user's usage or preferences. Alternatively, a location identification mechanism (e.g. GPS, tower location, IP, etc.) may be used for targeting based on geography. Proximity to a retail location may be used for targeting that particular retailer. 
a processor configured to 
determine a first consumable type associated with the electronic user device based on data transfer between the electronic user device and the aerosol generating device;
[Gorelick: 0062] The local communication 804 may include usage patterns 904 or usage restrictions 906. In one example, the smartphone can be used for tracking the usage patterns of the e-Cig. … In another example, the user may use different e-Liquids (e.g. by selection from FIG. 5) to reduce a Nicotine level according to a certain plan by parting each inhalation between the e-Liquids. … The usage patterns that are recorded may also include the type of e-Liquids that are used. Accordingly, there may be offers 912 made to the smartphone for a refill of a popular e-Liquid or a recommendation based on the user's usage pattern. …
selecting retailers that deal with the first consumable type;
[Gorelick: 0034] … The e-Liquid 110 may be purchased and interchangeable within the e-Cig for adding flavor to the smoke 210.
Please note: For examination purposes, the e-Liquid is purchased from a retailer which requires the user to select a retailer.
determine a plurality of distances between the position associated with the electronic user device and the respective positions of the retailers; and 
Rejection is based upon the teachings applied to claim 13 by Gorelick and further upon the combination of Gorelick-Wright. Although Gorelick uses geographic proximity for promoting retailers, Gorelick does not expressly mention distance determinations of retailers in proximity to the user. Wright on the other hand would have taught Gorelick such techniques.
In Wright see at least: 
(Wright: D11: col. 3, lines 44-51) FIG. 1 shows one embodiment of a block diagram of a system 100 adapted to facilitate transactions via a user device 120 over a network 160. As shown in FIG. 1, the system 100 includes at least one user device 120 (e.g., network computing device), one or more seller servers or devices 140 (e.g., network server devices), and at least one service provider server or device 180 (e.g., network server device) in communication over the network 160. 
(Wright: D19: col. 5, line 31-35)  As such, each of the one or more seller servers 140 may include a seller database 142 for identifying available items and/or services, which may be made available to the user device 120 for viewing and purchase by the user 102. Please note: Data storage unit is distributed among seller server.
 (Wright: D19: col. 5, line 35-39)  It should be appreciated that although a user-seller transaction is illustrated in this embodiment, the system may also be applicable to user-user, seller-seller and/or seller-user transactions. In some embodiments, any user may be a seller or a buyer.
 (Wright: D20: col. 5, lines 40-52) Each of the seller servers or devices 140, in one embodiment, may include a marketplace application 144, which may be configured to provide information over the network 160 to the user interface application 122 of the user device 120. For example, the user 102 may interact with the marketplace application 144 through the user interface application 122 over the network 160 to search and view various items and/or services available for purchase in the seller database 142. According to one or more embodiments of the present disclosure, the various items and/or services available in the seller database 142 may be displayed to user 102 via user device 120 as user 102 comes into a certain proximity (or within a certain range) of a seller.
(Wright: D30: col. 7, lines 18-38) In block 204, user 102 may turn on the transaction application and view one or more offers by sellers in the proximity of user 102 listing their inventories. According to one or more embodiments, user 102 may be in the proximity of one or more sellers, for example, when user 102 comes within a certain distance, area or radius of the sellers, or when user 102 is within a certain standard wireless communication technology range such as a hotspot WiFi, BLUETOOTH range, or the like. For example, an appropriate proximity may be when user 102 comes within a radius of a seller set at approximately 100 yards, 500 yards, 1000 yards, etc., or when user 102 is standing in the vicinity, or in front of the sellers' location. Please note: The distance of each seller in proximity to the user is displayed. 
(Wright: D40: col. 8, line 65-col. 9, line 3) By having each user device search and quickly upload entries regarding items and/or services for sale, a network is allowed to build in a geo location, which may be larger than, for example, a normal WIFI Access Point. As users walk around, the lists may get more unique sellers with general GPS location. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Wright, which display distance from the user to various sellers in proximity to the user, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Wright to the teachings of Gorelick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.	
.
Rejection is based upon the teachings and rationale applied to claim 13 and further upon the combination of Gorelick-Wright.
In Gorelick-Wright see at least:
(Wright: D20: col. 5, lines 48-52) According to one or more embodiments of the present disclosure, the various items and/or services available in the seller database 142 may be displayed to user 102 via user device 120 as user 102 comes into a certain proximity (or within a certain range) of a seller.

(Wright: D43: col. 9, lines 24-29) According to an embodiment, if a user would like to purchase an item and/or service, or if a user would like to request updated information, the user may be informed of a direction to head to in order to get in range of the appropriate seller. Once in range, higher resolution photos, for example, may be acquired.
(Wright: D50: col. 10, lines 45-50) … That is, when a user comes within a certain proximity or radius of sellers 304, the list of sellers in the area are displayed on user interface 302. Also, as described above with respect to the embodiment of FIG. 2B, user 102 may be able to upload his or her inventory list in an ad-hoc basis.
(Wright: col. 14, lines 43-44) communicating, via the first device, directions to navigate the user to the second seller.
Regarding claim 17: Rejection is based upon the teachings and rationale applied to claim 13 and further upon the combination of Gorelick-Wright:
[Gorelick: 0054] The e-Cig server 706 may be a server (e.g. web server) that provides the smartphone 702 with pages or information (e.g. through an app) that are requested over the network 704, such as by a user of the smartphone 702. In particular, the operator 710 may provide or collect information through the e-Cig server 706 when requested for or by the smartphone 702. The e-Cig server 706 may be operated by an operator 710 that maintains and oversees the operation of the e-Cig server 706. The e-Cig server 706 may be able to track information and provide offers stored in its database 708. The e-Cig database 708 may be coupled with the e-Cig server 706 and may store the information/data that is provided by the e-Cig server 706 to the e-Cig 701. Alternatively, tracking metrics and other properties/parameters of the e-Cig 701 may be communicated through the e-Cig server 706 for storage in the e-Cig database 708. 
[Gorelick: 0090] … The marketing may also include coupons based on the user's usage or preferences. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain e-Cig properties are associated with the user’s vaping preferences used to determine e-Liquid types.
Regarding claim 19: Rejection is based upon the teachings and rationale applied to claim 13.
Regarding claim 20: Rejection is based upon the teachings and rationale applied to claim 13 and further upon the combination of Gorelick-Wright: [Gorelick: 0044] … As further discussed below, the smartphone 702 may augments-Cig data with data from its own sensors, such as GPS, accelerometers, clocks, environmental parameters, microphone, and camera.
Regarding claim 21: Rejection is based upon the teachings and rationale applied to claim 13 and further upon the combination of Gorelick-Wright:
(Wright: D20: col. 5, lines 40-52) Each of the seller servers or devices 140, in one embodiment, may include a marketplace application 144, which may be configured to provide information over the network 160 to the user interface application 122 of the user device 120. For example, the user 102 may interact with the marketplace application 144 through the user interface application 122 over the network 160 to search and view various items and/or services available for purchase in the seller database 142. According to one or more embodiments of the present disclosure, the various items and/or services available in the seller database 142 may be displayed to user 102 via user device 120 as user 102 comes into a certain proximity (or within a certain range) of a seller.
(Wright: D38: col. 8, lines 51-56) In block 258, as the first user device comes within a certain range of other sellers, the list of items and/or services may be updated with the other sellers' items and/or services. The list may be constantly updated (e.g., in the background) as the list may be ever evolving within different ranges of even further sellers.
Regarding claim 22: Rejection is based upon the teachings and rationale applied to claim 13.
Regarding claim 23: Rejection is based upon the teachings and rationale applied to claim 13.
Regarding claims 24-27: Rejections are based upon the teachings and rationale applied to claim 13.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0100441 (Alarcon et al.) “Retail Engine for Electronic Smoking Device,” discloses: [0007] In another embodiment, a method of retailing an electronic smoking device comprises collecting at least one of the following types of data: i) electronic-smoking-device data received from the electronic smoking device, ii) pack data received from a charging pack configured to hold or charge the electronic smoking device, iii) point-of-sale data received from a point-of-sale device configured to facilitate sales of at least one of the charging pack or the electronic smoking device, or iv) smart-phone data received from a smart phone configured to communicate with at least one of the pack or the point-of-sales device; selecting a retail signal had on the collected data, and displaying the retail signal on at least one of the electronic smoking device, the charging pack, the point-of-sale device, the smart phone, or a vendor program.
US 2017/0135412 (Cameron) “Advanced Microprocessor for Electronic Vapor Device,” discloses: [0147] In an aspect, the computing device 1604 can generate recommendation data. The recommendation data can comprise a recommendation for a vaporizable material that a user has not used, a recommendation for a vaporizable material that a user has used, a recommendation for a mixture of two or more vaporizable materials that a user has not used, a recommendation for a mixture of two or more vaporizable materials that a user has used, a recommendation for a brand, a recommendation for a sale, a recommendation for a retailer, a recommendation for a manufacturer, a recommendation for an event, a recommendation for a social network, or a combination thereof. The central server can determine the recommendation data based on data received from at least one of a retailer, a manufacturer, an electronic device user, a vapor device user, a social network, or a combination thereof. The recommendation data can be generated in response to receiving usage data from the user device 1602a, 1602b, and/or 1602c and can be provided back to one or more of the user device 1602a, 1602b, and/or 1602e.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        June 1, 2022